
	
		II
		110th CONGRESS
		1st Session
		S. 2325
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To modernize and update the National Housing Act and
		  enable the Federal Housing Administration to use risk-based pricing to more
		  effectively reach underserved borrowers, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Expanding American Homeownership Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Maximum principal loan obligation.
					Sec. 4. Extension of mortgage term.
					Sec. 5. Cash investment requirement.
					Sec. 6. Temporary reinstatement of downpayment requirement in
				event of increased defaults.
					Sec. 7. Mortgage insurance premiums.
					Sec. 8. Rehabilitation loans.
					Sec. 9. Discretionary action.
					Sec. 10. Insurance of condominiums.
					Sec. 11. Mutual Mortgage Insurance Fund.
					Sec. 12. Hawaiian home lands and Indian
				reservations.
					Sec. 13. Conforming and technical amendments.
					Sec. 14. Home equity conversion mortgages.
					Sec. 15. Conforming loan limit in disaster areas.
					Sec. 16. Participation of mortgage brokers and correspondent
				lenders.
					Sec. 17. Sense of Congress regarding technology for financial
				systems.
					Sec. 18. Savings provision.
					Sec. 19. Implementation.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)one of the primary
			 missions of the Federal Housing Administration (FHA) single family mortgage
			 insurance program is to reach borrowers who are underserved, or not served, by
			 the existing conventional mortgage marketplace;
				(2)the FHA program
			 has a long history of innovation, which includes pioneering the 30-year
			 self-amortizing mortgage and a safe-to-seniors reverse mortgage product, both
			 of which were once thought too risky to private lenders;
				(3)the FHA single
			 family mortgage insurance program traditionally has been a major provider of
			 mortgage insurance for home purchases;
				(4)the FHA mortgage
			 insurance premium structure, as well as FHA’s product offerings, should be
			 revised to reflect FHA’s enhanced ability to determine risk at the loan level
			 and to allow FHA to better respond to changes in the mortgage market;
				(5)during past
			 recessions, including the oil-patch downturns in the mid-1980s, FHA remained a
			 viable credit enhancer and was therefore instrumental in preventing a more
			 catastrophic collapse in housing markets and a greater loss of homeowner
			 equity; and
				(6)as housing price
			 appreciation slows and interest rates rise, many homeowners and prospective
			 homebuyers will need the less-expensive, safer financing alternative that FHA
			 mortgage insurance provides.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide
			 flexibility to FHA to allow for the insurance of housing loans for low- and
			 moderate-income homebuyers during all economic cycles in the mortgage
			 market;
				(2)to modernize the
			 FHA single family mortgage insurance program by making it more reflective of
			 enhancements to loan-level risk assessments and changes to the mortgage market;
			 and
				(3)to adjust the loan
			 limits for the single family mortgage insurance program to reflect rising house
			 prices and the increased costs associated with new construction.
				3.Maximum principal
			 loan obligationParagraph (2)
			 of section 203(b) of the National Housing
			 Act (12
			 U.S.C. 1709(b)(2)) is amended—
			(1)by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraphs:
				
					(A)not to exceed the
				lesser of—
						(i)in
				the case of a 1-family residence, the median 1-family house price in the area,
				as determined by the Secretary; and in the case of a 2-, 3-, or 4-family
				residence, the percentage of such median price that bears the same ratio to
				such median price as the dollar amount limitation in effect under section
				305(a)(2) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1454(a)(2)) for a 2-, 3-,
				or 4-family residence, respectively, bears to the dollar amount limitation in
				effect under such section for a 1-family residence; or
						(ii)the dollar amount
				limitation determined under such section 305(a)(2) for a residence of the
				applicable size;
						except
				that the dollar amount limitation in effect for any area under this
				subparagraph may not be less than the greater of (I) the dollar amount
				limitation in effect under this section for the area on October 21, 1998, or
				(II) 65 percent of the dollar limitation determined under such section
				305(a)(2) for a residence of the applicable size; and(B)not to exceed the
				appraised value of the property, plus any initial service charges, appraisal,
				inspection and other fees in connection with the mortgage as approved by the
				Secretary.
					;
			(2)in the matter
			 after and below subparagraph (B), by striking the second sentence (relating to
			 a definition of average closing cost) and all that follows
			 through title 38, United States Code; and
			(3)by striking the
			 last undesignated paragraph (relating to counseling with respect to the
			 responsibilities and financial management involved in homeownership).
			4.Extension of
			 mortgage termParagraph (3) of
			 section 203(b) of the National Housing
			 Act (12
			 U.S.C. 1709(b)(3)) is amended—
			(1)by striking
			 thirty-five years and inserting forty years;
			 and
			(2)by
			 striking (or thirty years if such mortgage is not approved for insurance
			 prior to construction).
			5.Cash investment
			 requirementParagraph (9) of
			 section 203(b) of the National Housing
			 Act (12
			 U.S.C. 1709(b)(9)) is amended by striking the paragraph
			 designation and all that follows through Provided
			 further, That for and inserting the following:
			
				(9)Be executed by a
				mortgagor who shall have paid on account of the property, in cash or its
				equivalent, an amount, if any, as the Secretary may determine based on factors
				determined by the Secretary and commensurate with the likelihood of default.
				For
				.
		6.Temporary
			 reinstatement of downpayment requirement in event of increased
			 defaultsSection 203(b) of the
			 National Housing Act (12 U.S.C.
			 1709(b)) is amended by adding at the end the following new paragraph:
			
				(10)Effect of
				increased defaults
					(A)Annual
				determinationIf, for any calendar year described in subparagraph
				(B)(i), the Secretary determines, pursuant such subparagraph, that—
						(i)the ratio of the
				number of mortgage insurance claims made during such calendar year on mortgages
				insured under this section to the total number of mortgages having such
				insurance in force during such calendar year exceeds, by 25 percent or more,
				such ratio for the 12-month period ending on the effective date of this Act,
				or
						(ii)the ratio of the
				aggregate remaining principal obligation under mortgages insured under this
				section for which an insurance claim is made during such calendar year to the
				average, for such calendar year, of the aggregate outstanding principal
				obligation under mortgages so insured exceeds, by 25 percent or more, such
				ratio for the 12-month period ending on such effective date,
						during
				the 90-day period beginning upon the submission of the report for such calendar
				year under subparagraph (B)(ii) containing such determination, the Secretary
				may insure a mortgage under this section only pursuant to the requirement under
				subparagraph (C), and the Secretary shall, not later than 60 days after
				submission of the report containing such determination, submit a report to the
				Congress under subparagraph (D) regarding mortgage insurance claims during such
				calendar year.(B)5 years of
				annual determinations
						(i)In
				generalThe Secretary shall, for each of the 5 calendar years
				commencing after the date of the enactment of this Act, compare the ratios
				referred to in subparagraph (A) and make a determination under such
				subparagraph.
						(ii)Annual report
				on defaultsNot later than 90 days after the conclusion of each
				of the calendar years described in clause (i), the Secretary shall submit a
				report to the Congress containing the determination of the Secretary under such
				clause with respect to such calendar year and setting forth the ratios referred
				to in such clause for such calendar year.
						(C)Reinstatement of
				downpayment requirementThe requirement under this subparagraph
				is that paragraph (9) of this subsection shall apply as such paragraph was in
				effect on the day before the effective date of the Expanding American
				Homeownership Act of 2007.
					(D)Reports
				regarding increased default rateA report under this
				subparagraph, as required under subparagraph (A), shall contain—
						(i)an
				analysis of mortgage insurance claims, made during the calendar year for which
				the report is submitted, on mortgages insured under this section;
						(ii)an analysis of
				the reasons for the increase during such calendar year in the applicable ratio
				or ratios under subparagraph (A), including an analysis of the extent to which
				such increase is attributable to the amendments made by the Expanding American
				Homeownership Act of 2007;
						(iii)the effect of
				such increase on the Mutual Mortgage Insurance Fund;
						(iv)recommendations
				regarding—
							(I)whether the
				Congress should, to respond to such increase, take legislative action (aa) to
				apply paragraph (9) of this subsection as such paragraph was in effect on the
				day before the effective date of Expanding American Homeownership Act of 2007,
				(bb) to apply paragraph (2)(A)(ii) by substituting 87 percent of the
				dollar amount limitation for the dollar amount
				limitation, or (cc) both; and
							(II)whether such
				provisions should be temporary or permanent, and, if temporary, the period
				during which such provisions should apply; and
							(v)recommendations
				regarding any other administrative, regulatory, legislative, or other actions
				that should be taken to respond to such increase.
						(E)Defaults in
				disaster areas not counted for 24 monthsIn determining the
				number of mortgage insurance claims made and the aggregate remaining principal
				obligation under mortgages for which an insurance claim is made for purposes of
				subparagraph (A) for any calendar year, the Secretary shall not take into
				consideration any claim made during such period on a mortgage on any property
				that is located in an area for which a major disaster was declared pursuant to
				the Robert T. Stafford Disaster Relief and Emergency Assistance Act if such
				claim was made during the 24-month period beginning upon such
				declaration.
					.
		7.Mortgage
			 insurance premiumsSection
			 203(c) of the National Housing Act (12
			 U.S.C. 1709(c)) is amended—
			(1)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking
			 Notwithstanding and inserting Except as provided in
			 paragraph (3) and notwithstanding; and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)Flexible Risk-Based
				Premiums
						(A)In generalFor any
				mortgage insured by the Secretary under this title that is secured by a 1- to
				4-family dwelling and for which the loan application is received by the
				mortgagee on or after the date of enactment of the
				Expanding American Homeownership Act of
				2007, the Secretary may establish a mortgage insurance premium
				structure involving a single premium payment collected prior to the insurance
				of the mortgage or annual payments (which may be collected on a periodic
				basis), or both, subject to the limitations in subparagraphs (B) and (C). The
				rate of premium for such a mortgage may vary during the mortgage term as long
				as the basis for determining the variable rate is established before the
				execution of the mortgage. The Secretary may change a premium structure
				established under this subparagraph but only to the extent that such change is
				not applied to any mortgage already executed.
						(B)Maximum up-front premium
				amountsFor any mortgage insured under a premium structure
				established pursuant to this paragraph, the amount of any single premium
				payment authorized by subparagraph (A), if established and collected prior to
				the insurance of the mortgage, may not exceed the following amount:
							(i)Except as provided in clauses (ii)
				and (iii), 3.0 percent of the amount of the original insured principal
				obligation of the mortgage.
							(ii)If the mortgagor has a credit
				score equivalent to a FICO score of 560 or more and has paid on account of the
				property, in cash or its equivalent, at least 3 percent of the Secretary’s
				estimate of the cost of acquisition (excluding the mortgage insurance premium
				paid at the time the mortgage is insured), 2.25 percent of the original insured
				principal obligation of the mortgage.
							(iii)If the annual premium payment is
				equal to the maximum amount allowable under clause (i) of subparagraph (C), 1.5
				percent of the amount of the original insured principal obligation of the
				mortgage.
							(C)Maximum annual premium
				amountsFor any mortgage insured under a premium structure
				established pursuant to this paragraph, the amount of any annual premium
				payment collected may not exceed the following amount:
							(i)Except as provided in clauses (ii)
				and (iii), 2.0 percent of the remaining insured principal obligation of the
				mortgage.
							(ii)If the mortgagor is a mortgagor
				described in clause (ii) of subparagraph (B), 0.55 percent of the remaining
				insured principal obligation of the mortgage.
							(iii)If the single premium payment
				collected at the time of insurance is equal to maximum amount allowable under
				clause (i) of subparagraph (B), 1.0 percent of the remaining insured principal
				obligation of the mortgage.
							(D)Payment
				incentiveNotwithstanding subparagraph (C), for any mortgage
				insured under a premium structure established pursuant to this paragraph and
				for which the annual premium payment exceeds the amount set forth in
				subparagraph (C)(ii), if during the 5-year period beginning upon the time of
				insurance all mortgage insurance premiums for such mortgage have been paid on a
				timely basis, upon the expiration of such period the Secretary shall reduce the
				amount of the annual premium payments due thereafter under such mortgage to an
				amount equal to the amount set forth in subparagraph (C)(ii).
						(E)Establishment and alteration of
				premium structureA premium structure shall be established or
				changed under subparagraph (A) only by providing notice to mortgagees and to
				the Congress, at least 30 days before the premium structure is established or
				changed.
						(F)Considerations for premium
				structureWhen establishing a premium structure under
				subparagraph (A) or when changing such a premium structure, the Secretary shall
				consider the following:
							(i)The effect of the proposed premium
				structure on the Secretary’s ability to meet the operational goals of the
				Mutual Mortgage Insurance Fund as provided in section 202(a).
							(ii)Underwriting variables.
							(iii)The extent to which new pricing
				under the proposed premium structure has potential for acceptance in the
				private market.
							(iv)The administrative capability of
				the Secretary to administer the proposed premium structure.
							(v)The effect of the proposed premium
				structure on the Secretary’s ability to maintain the availability of mortgage
				credit and provide stability to mortgage
				markets.
							.
			8.Rehabilitation
			 loansSubsection (k) of
			 section 203 of the National Housing
			 Act (12
			 U.S.C. 1709(k)) is amended—
			(1)in paragraph (1),
			 by striking on and all that follows through 1978;
			 and
			(2)in
			 paragraph (5)—
				(A)by striking
			 General Insurance Fund the first place it appears and inserting
			 Mutual Mortgage Insurance Fund; and
				(B)in the second
			 sentence, by striking the comma and all that follows through General
			 Insurance Fund.
				9.Discretionary
			 actionThe
			 National Housing Act is
			 amended—
			(1)in subsection (e)
			 of section 202 (12
			 U.S.C. 1708(e))—
				(A)in paragraph (3)(B),
			 by striking section 202(e) of the National
			 Housing Act and inserting this subsection;
			 and
				(B)by redesignating
			 such subsection as subsection (f);
				(2)by striking
			 paragraph (4) of section 203(s) (12 U.S.C. 1709(s)(4)) and inserting
			 the following new paragraph:
				
					(4)the Secretary of
				Agriculture;
					;
				and
			(3)by
			 transferring subsection (s) of section 203 (as amended by paragraph (2) of this
			 section) to section 202, inserting such subsection after subsection (d) of
			 section 202, and redesignating such subsection as subsection (e).
			10.Insurance of
			 condominiums
			(a)In
			 GeneralSection 234 of the National
			 Housing Act (12 U.S.C. 1715y) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in the first
			 sentence—
						(i)by
			 striking and before (2); and
						(ii)by
			 inserting before the period at the end the following: , and (3) the
			 project has a blanket mortgage insured by the Secretary under subsection
			 (d); and
						(B)in clause (B) of
			 the third sentence, by striking thirty-five years and inserting
			 forty years; and
					(2)in
			 subsection (g), by striking , except that and all that follows
			 and inserting a period.
				(b)Definition of
			 MortgageSection 201(a) of the National Housing Act (12 U.S.C. 1707(a))
			 is amended—
				(1)in clause (1), by
			 striking or and inserting a comma; and
				(2)by
			 inserting before the semicolon the following: , or (c) a first mortgage
			 given to secure the unpaid purchase price of a fee interest in, or long-term
			 leasehold interest in, a one-family unit in a multifamily project, including a
			 project in which the dwelling units are attached, semi-detached, or detached,
			 and an undivided interest in the common areas and facilities which serve the
			 project.
				11.Mutual Mortgage
			 Insurance Fund
			(a)In
			 GeneralSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C.
			 1708(a)) is amended to read as follows:
				
					(a)Mutual Mortgage
				Insurance Fund
						(1)EstablishmentSubject
				to the provisions of the Federal Credit Reform
				Act of 1990, there is hereby created a Mutual Mortgage Insurance
				Fund (in this title referred to as the Fund), which shall be
				used by the Secretary to carry out the provisions of this title with respect to
				mortgages insured under section 203. The Secretary may enter into commitments
				to guarantee, and may guarantee, such insured mortgages.
						(2)Limit on loan
				guaranteesThe authority of the Secretary to enter into
				commitments to guarantee such insured mortgages shall be effective for any
				fiscal year only to the extent that the aggregate original principal loan
				amount under such mortgages, any part of which is guaranteed, does not exceed
				the amount specified in appropriations Acts for such fiscal year.
						(3)Fiduciary
				responsibilityThe Secretary has a responsibility to ensure that
				the Mutual Mortgage Insurance Fund remains financially sound.
						(4)Annual
				independent actuarial studyThe Secretary shall provide for an
				independent actuarial study of the Fund to be conducted annually, which shall
				analyze the financial position of the Fund. The Secretary shall submit a report
				annually to the Congress describing the results of such study and assessing the
				financial status of the Fund. The report shall recommend adjustments to
				underwriting standards, program participation, or premiums, if necessary, to
				ensure that the Fund remains financially sound.
						(5)Quarterly
				reportsDuring each fiscal year, the Secretary shall submit a
				report to the Congress for each quarter, which shall specify for mortgages that
				are obligations of the Fund—
							(A)the cumulative
				volume of loan guarantee commitments that have been made during such fiscal
				year through the end of the quarter for which the report is submitted;
							(B)the types of loans
				insured, categorized by risk;
							(C)any significant
				changes between actual and projected claim and prepayment activity;
							(D)projected versus
				actual loss rates; and
							(E)updated
				projections of the annual subsidy rates to ensure that increases in risk to the
				Fund are identified and mitigated by adjustments to underwriting standards,
				program participation, or premiums, and the financial soundness of the Fund is
				maintained.
							The first
				quarterly report under this paragraph shall be submitted on the last day of the
				first quarter of fiscal year 2008, or upon the expiration of the 90-day period
				beginning on the date of the enactment of the Expanding American Homeownership
				Act of 2007, whichever is later.(6)Adjustment of
				premiumsIf, pursuant to the independent actuarial study of the
				Fund required under paragraph (5), the Secretary determines that the Fund is
				not meeting the operational goals established under paragraph (8) or there is a
				substantial probability that the Fund will not maintain its established target
				subsidy rate, the Secretary may either make programmatic adjustments under
				section 203 as necessary to reduce the risk to the Fund, or make appropriate
				premium adjustments.
						(7)Operational
				goalsThe operational goals for the Fund are—
							(A)to charge
				borrowers under loans that are obligations of the Fund an appropriate premium
				for the risk that such loans pose to the Fund;
							(B)to minimize the
				default risk to the Fund and to homeowners;
							(C)to curtail the
				impact of adverse selection on the Fund; and
							(D)to meet the
				housing needs of the borrowers that the single family mortgage insurance
				program under this title is designed to
				serve.
							.
			(b)Obligations of
			 FundThe National Housing
			 Act is amended as follows:
				(1)Homeownership
			 voucher program mortgagesIn section 203(v) (12 U.S.C.
			 1709(v))—
					(A)by striking
			 Notwithstanding section 202 of this title, the and inserting
			 The; and
					(B)by striking
			 General Insurance Fund the first place such term appears and all
			 that follows and inserting Mutual Mortgage Insurance
			 Fund..
					(2)Home equity
			 conversion mortgagesSection 255(i)(2)(A) of the
			 National Housing Act (12 U.S.C.
			 1715z–20(i)(2)(A)) is amended by striking General Insurance Fund
			 and inserting Mutual Mortgage Insurance Fund.
				(c)Conforming
			 AmendmentsThe National Housing
			 Act is amended—
				(1)in section 205 (12
			 U.S.C. 1711), by striking subsections (g) and (h); and
				(2)in
			 section 519(e) (12
			 U.S.C. 1735c(e)), by striking 203(b) and all
			 that follows through 203(i) and inserting 203, except as
			 determined by the Secretary.
				12.Hawaiian home
			 lands and Indian reservations
			(a)Hawaiian Home
			 LandsSection 247(c) of the National Housing Act (12 U.S.C.
			 1715z–12) is amended—
				(1)by
			 striking General Insurance Fund established in section 519 and
			 inserting Mutual Mortgage Insurance Fund; and
				(2)in the second
			 sentence, by striking (1) all references and all that follows
			 through and (2).
				(b)Indian
			 ReservationsSection 248(f) of the National Housing Act (12 U.S.C.
			 1715z–13) is amended—
				(1)by
			 striking General Insurance Fund the first place it appears
			 through 519 and inserting Mutual Mortgage Insurance
			 Fund; and
				(2)in the second
			 sentence, by striking (1) all references and all that follows
			 through and (2).
				13.Conforming and
			 technical amendments
			(a)RepealsThe
			 following provisions of the National Housing
			 Act are repealed:
				(1)Subsection (i) of
			 section 203 (12
			 U.S.C. 1709(i)).
				(2)Subsection (o) of
			 section 203 (12
			 U.S.C. 1709(o)).
				(3)Subsection (p) of
			 section 203 (12
			 U.S.C. 1709(p)).
				(4)Subsection (q) of
			 section 203 (12
			 U.S.C. 1709(q)).
				(5)Section 222 (12
			 U.S.C. 1715m).
				(6)Section 237 (12
			 U.S.C. 1715z–2).
				(7)Section 245 (12
			 U.S.C. 1715z–10).
				(b)Definition of
			 AreaSection 203(u)(2)(A) of the National Housing Act (12 U.S.C.
			 1709(u)(2)(A)) is amended by striking shall and
			 all that follows and inserting means a metropolitan statistical area as
			 established by the Office of Management and Budget;.
			(c)Definition of
			 StateSection 201(d) of the National Housing Act (12 U.S.C. 1707(d))
			 is amended by striking the Trust Territory of the Pacific
			 Islands and inserting the Commonwealth of the Northern Mariana
			 Islands.
			14.Home equity
			 conversion mortgages
			(a)In
			 GeneralSection 255 of the National
			 Housing Act (12 U.S.C. 1715z–20) is
			 amended—
				(1)in subsection
			 (g)—
					(A)by striking the
			 first sentence; and
					(B)by striking
			 established under section 203(b)(2) and all that follows through
			 located and inserting limitation established under
			 section 305(a)(2) of the Federal Home Loan
			 Mortgage Corporation Act for a 1-family residence;
					(2)in
			 subsection (i)(1)(C), by striking limitations and inserting
			 limitation; and
				(3)by adding at the
			 end the following new subsection:
					
						(n)Authority To
				Insure Home Purchase Mortgage
							(1)In
				generalNotwithstanding any other provision in this section, the
				Secretary may insure, upon application by a mortgagee, a home equity conversion
				mortgage upon such terms and conditions as the Secretary may prescribe, when
				the primary purpose of the home equity conversion mortgage is to enable an
				elderly mortgagor to purchase a 1- to 4-family dwelling in which the mortgagor
				will occupy or occupies one of the units.
							(2)Limitation on
				principal obligationA home equity conversion mortgage insured
				pursuant to paragraph (1) shall involve a principal obligation that does not
				exceed the dollar amount limitation determined under section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation
				Act for a residence of the applicable
				size.
							.
				(b)Mortgages for
			 CooperativesSubsection (b) of section 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20(b)) is amended—
				(1)in
			 paragraph (4)—
					(A)by inserting
			 a first or subordinate mortgage or lien before on all
			 stock;
					(B)by inserting
			 unit after dwelling; and
					(C)by inserting
			 a first mortgage or first lien before on a
			 leasehold; and
					(2)in paragraph (5),
			 by inserting a first or subordinate lien on before all
			 stock.
				(c)Study Regarding
			 Mortgage Insurance PremiumsThe Secretary of Housing and Urban
			 Development shall conduct a study regarding mortgage insurance premiums charged
			 under the program under section 255 of the National Housing Act (12 U.S.C.
			 1715z–20) for insurance of home equity conversion mortgages to
			 analyze and determine—
				(1)the effects of
			 reducing the amounts of such premiums from the amounts charged as of the date
			 of the enactment of this Act on—
					(A)costs to
			 mortgagors; and
					(B)the financial
			 soundness of the program; and
					(2)the feasibility and
			 effectiveness of exempting, from all the requirements under the program
			 regarding payment of mortgage insurance premiums (including both up-front or
			 annual mortgage insurance premiums under section 203(c)(2) of such Act), any
			 mortgage insured under the program under which part or all of the amount of
			 future payments made to the homeowner are used for costs of a long-term care
			 insurance contract covering the mortgagor or members of the household residing
			 in the mortgaged property.
				Not later
			 than the expiration of the 12-month period beginning on the date of the
			 enactment of this Act, the Secretary shall submit a report to the Congress
			 setting forth the results and conclusions of the study.15.Conforming loan
			 limit in disaster areasSection 203(h) of the
			 National Housing Act (12 U.S.C. 1709) is
			 amended—
			(1)by inserting after
			 property the following: plus any initial service charges,
			 appraisal, inspection and other fees in connection with the mortgage as
			 approved by the Secretary,;
			(2)by striking the
			 second sentence (as added by chapter 7 of the Emergency Supplemental
			 Appropriations Act of 1994 (Public Law
			 103–211; 108 Stat. 12)); and
			(3)by adding at the
			 end the following new sentence: In any case in which the single family
			 residence to be insured under this subsection is within a jurisdiction in which
			 the President has declared a major disaster to have occurred, the Secretary is
			 authorized, for a temporary period not to exceed 36 months from the date of
			 such Presidential declaration, to enter into agreements to insure a mortgage
			 which involves a principal obligation of up to 100 percent of the dollar
			 limitation determined under section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation
			 Act for a single family residence, and not in excess of 100 percent
			 of the appraised value of the property plus any initial service charges,
			 appraisal, inspection and other fees in connection with the mortgage as
			 approved by the Secretary..
			16.Participation of
			 mortgage brokers and correspondent lenders
			(a)Definitions
				(1)In
			 generalSection 201 of the National
			 Housing Act (12 U.S.C. 1707) is amended—
					(A)by striking
			 As used in section 203 of this title— and inserting As
			 used in this title and for purposes of participation in insurance programs
			 under this title, except as specifically provided otherwise, the following
			 definitions shall apply:;
					(B)by striking
			 subsection (b) and inserting the following:
						
							(2)The term
				mortgagee means any of the following entities, and its successors
				and assigns, to the extent such entity is approved by the Secretary:
								(A)A lender or
				correspondent lender, who—
									(i)makes, underwrites,
				and services mortgages;
									(ii)submits to the
				Secretary such financial audits performed in accordance with the standards for
				financial audits of the Government Auditing Standards issued by the Comptroller
				of the United States;
									(iii)meet the minimum
				net worth requirement that the Secretary shall establish; and
									(iv)complies with
				such other requirements as the Secretary may establish.
									(B)A correspondent
				lender who—
									(i)closes a mortgage
				in its name but does not underwrite or service the mortgage;
									(ii)posts a surety
				bond, in lieu of any requirement to provide audited financial statements or
				meet a minimum net worth requirement, in—
										(I)a form satisfactory
				to the Secretary; and
										(II)an amount of
				$75,000, as such amount is adjusted annually by the Secretary (as determined
				under regulations of the Secretary) by the change for such year in the Consumer
				Price Index for All Urban Consumers published monthly by the Bureau of Labor
				Statistics of the Department of Labor; and
										(iii)complies with
				such other requirements as the Secretary may establish.
									(C)A mortgage broker
				who—
									(i)closes the
				mortgage in the name of the lender and does not make, underwrite, or service
				the mortgage;
									(ii)is licensed,
				under the laws of the State in which the property that is subject to the
				mortgage is located, to act as a mortgage broker in such State;
									(iii)posts a surety
				bond in accordance with the requirements of subparagraph (B)(ii); and
									(iv)complies with
				such other requirements as the Secretary may establish.
									(3)The term
				mortgagor includes the original borrower under a mortgage and the
				successors and assigns of the original
				borrower.
							;
					(C)in subsection (a),
			 by redesignating clauses (1) and (2) as clauses (A) and (B) respectively;
			 and
					(D)by redesignating
			 subsections (a), (c), (d), (e), and (f) as paragraphs (1), (4), (5), (6), and
			 (7), respectively, and realigning such paragraphs two ems from the left
			 margin.
					(2)Mortgagee
			 reviewSection 202(c)(7) of the National Housing Act (12 U.S.C.
			 1708(c)(7)) is amended—
					(A)in subparagraph
			 (A), by inserting , as defined in section 201, after
			 mortgagee;
					(B)by striking
			 subparagraph (B); and
					(C)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
					(3)Multifamily
			 rental housing insuranceSection 207(a)(2) of the
			 National Housing Act (12 U.S.C.
			 1713(a)(2)) is amended by striking means the original lender under a
			 mortgage, and its successors and assigns, and and inserting has
			 the meaning given such term in section 201, except that such term
			 also.
				(4)War housing
			 insuranceSection 601(b) of the National Housing Act (12 U.S.C. 1736(b))
			 is amended by striking includes the original lender under a mortgage,
			 and his successors and assigns approved by the Secretary and inserting
			 has the meaning given such term in section 201.
				(5)Armed services
			 housing mortgage insuranceSection 801(b) of the
			 National Housing Act (12 U.S.C.
			 1748(b)) is amended by striking includes the original lender under a
			 mortgage, and his successors and assigns approved by the Secretary and
			 inserting has the meaning given such term in section 201.
				(6)Group practice
			 facilities mortgage insuranceSection 1106(8) of the
			 National Housing Act (12 U.S.C.
			 1749aaa–5(8)) is amended by striking means the original lender under a
			 mortgage, and his or its successors and assigns, and and inserting
			 has the meaning given such term in section 201, except that such term
			 also.
				(b)Eligibility for
			 Insurance
				(1)Title
			 IParagraph (1) of section 8(b) of the
			 National Housing Act (12 U.S.C.
			 1706c(b)(1)) is amended—
					(A)by striking
			 , and be held by,; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					(2)Single family
			 housing mortgage insuranceParagraph (1) of section 203(b) of the
			 National Housing Act (12 U.S.C.
			 1709(b)(1)) is amended—
					(A)by striking
			 , and be held by,; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					(3)Section 221
			 mortgage insuranceParagraph (1) of section 221(d) of the
			 National Housing Act (12 U.S.C.
			 1715l(d)(1)) is amended—
					(A)by striking
			 and be held by; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					(4)Home equity
			 conversion mortgage insuranceParagraph (1) of section 255(d) of
			 the National Housing Act (12 U.S.C.
			 1715z–20(d)(1)) is amended by striking as responsible and able to
			 service the mortgage properly.
				(5)War housing
			 mortgage insuranceParagraph (1) of section 603(b) of the
			 National Housing Act (12 U.S.C.
			 1738(b)(1)) is amended—
					(A)by striking
			 , and be held by,; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					(6)War housing
			 mortgage insurance for large-scale housing projectsParagraph (1)
			 of section 611(b) of the National Housing
			 Act (12
			 U.S.C. 1746(b)(1)) is amended—
					(A)by striking
			 and be held by; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					(7)Group practice
			 facility mortgage insuranceSection 1101(b)(2) of the
			 National Housing Act (12 U.S.C.
			 1749aaa(b)(2)) is amended—
					(A)by striking
			 and held by; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					(8)National defense
			 housing insuranceParagraph (1) of section 903(b) of the
			 National Housing Act (12 U.S.C.
			 1750b(b)(1)) is amended—
					(A)by striking
			 , and be held by,; and
					(B)by striking
			 as responsible and able to service the mortgage properly.
					17.Sense of Congress
			 regarding technology for financial systems
			(a)Congressional
			 FindingsThe Congress finds the following:
				(1)The Government
			 Accountability Office has cited the FHA single family housing mortgage
			 insurance program as a high-risk program, with a primary reason
			 being non-integrated and out-dated financial management systems.
				(2)The Audit of
			 the Federal Housing Administration’s Financial Statements for Fiscal Years 2004
			 and 2003, conducted by the Inspector General of the Department of
			 Housing and Urban Development reported as a material weakness that
			 HUD/FHA’s automated data processing [ADP] system environment must be
			 enhanced to more effectively support FHA’s business and budget
			 processes.
				(3)Existing
			 technology systems for the FHA program have not been updated to meet the latest
			 standards of the Mortgage Industry Standards Maintenance Organization and have
			 numerous deficiencies that lenders have outlined.
				(4)Improvements to
			 technology used in the FHA program will—
					(A)allow the FHA
			 program to improve the management of the FHA portfolio, garner greater
			 efficiencies in its operations, and lower costs across the program; and
					(B)result in
			 efficiencies and lower costs for lenders participating in the program, allowing
			 them to better use the FHA products in extending homeownership opportunities to
			 higher credit risk or lower-income families, in a sound manner.
					(5)The Mutual
			 Mortgage Insurance Fund operates without cost to the taxpayers and generates
			 revenues for the Federal Government.
				(b)Sense of
			 CongressIt is the sense of the Congress that—
				(1)the Secretary of
			 Housing and Urban Development should use a portion of the funds received from
			 premiums paid for FHA single family housing mortgage insurance that are in
			 excess of the amounts paid out in claims to substantially increase the funding
			 for technology used in such FHA program;
				(2)the goal of this
			 investment should be to bring the technology used in such FHA program to the
			 level and sophistication of the technology used in the conventional mortgage
			 lending market, or to exceed such level; and
				(3)the Secretary of
			 Housing and Urban Development should report to the Congress not later than 180
			 days after the date of the enactment of this Act regarding the progress the
			 Department is making toward such goal and if progress is not sufficient, the
			 resources needed to make greater progress.
				18.Savings
			 provisionAny mortgage insured
			 under title II of the National Housing
			 Act before the date of enactment of this Act shall continue to be
			 governed by the laws, regulations, orders, and terms and conditions to which it
			 was subject on the day before the date of the enactment of this Act.
		19.ImplementationThe Secretary of Housing and Urban
			 Development shall by notice establish any additional requirements that may be
			 necessary to immediately carry out the provisions of this Act. The notice shall
			 take effect upon issuance.
		
